Citation Nr: 0030060	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  97-17 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The appellant served on active duty from February 1945 to 
July 1946.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions, dated in April 1996, 
August 1996, and December 1996, of the Department of Veterans 
Affairs (VA), Houston, Texas, Regional Office (RO), which 
denied the appellant's claim of entitlement to service 
connection for post-traumatic stress disorder.  In March 
1999, the Board denied the appellant's claim of entitlement 
to service connection for post-traumatic stress disorder.  
The appellant then filed a timely appeal to the United States 
Court of Appeals for Veterans Claims (the Court).  In April 
2000, while this case was pending before the Court, the 
appellant died.  In May 2000, the Court issued an Order 
dismissing the appellant's appeal and vacating the Board's 
March 1999 decision.


FINDINGS OF FACT

1.  In rating decisions dated in April 1996, August 1996 and 
December 1996, the RO denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder.  

2.  The Board issued a decision on March 19, 1999, which 
denied the appellant's claim of entitlement to service 
connection for post-traumatic stress disorder; that decision 
was appealed by the appellant to the Court.

3.  In April 2000, the appellant died.

4.  In May 2000, the Court issued an Order vacating the 
Board's March 1999 decision and dismissing the appeal.



CONCLUSION OF LAW

The April 1996 rating decision and all subsequent RO rating 
decisions regarding the issue of entitlement to service 
connection for post-traumatic stress disorder are vacated.  
The appeal is dismissed.  Landicho v. Brown, 7 Vet. App. 42 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the appellant died in April 2000, while his 
claim was pending before the Court.  As a matter of law, 
appellants' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho . Brown, 7 
Vet. App. 42, 54-55 (1994).  

In Landicho, the Court held that when a claimant dies during 
the course of an appeal, the appropriate remedy is to vacate 
the Board's decision from which the appeal was taken.  The 
Court further held that this would have the legal effect of 
nullifying the previous merits adjudications by the RO (i.e., 
causes the underlying decisions by the RO to be vacated as 
well), because the RO's decisions are subsumed in the 
decision by the Board.  38 C.F.R. § 20.1104 (1999).  See 
e.g., Smith, 10 Vet. App. 333-34; Yoma v. Brown, 8 Vet. App. 
298 (1995).  In accordance with this precedent, the Court 
vacated the Board's March 1999 decision and dismissed the 
appeal in May 2000.

The dismissal of this appeal on these grounds ensures that 
the decision by the Board and the underlying decisions by the 
RO have no preclusive effect in the adjudication of any 
accrued benefits claims which are derived from the 
appellant's entitlements, and which may ensue at some point 
in the future.  Therefore, in accordance with Court's holding 
in Landicho, the Board finds that the RO must vacate the 
rating decisions upon which this case was premised.


ORDER

The RO is directed to vacate its April 1996 rating decision 
and all subsequent rating decisions regarding the issue of 
entitlement to service connection for post-traumatic stress 
disorder.  The appeal is dismissed.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 

